Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 6/25/2020.  Claims 1-15 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-10, drawn to a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1, class C40B, subclass 40/10.

Group II.  Claim(s) 11-13, drawn to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1
OR
an expression vector operably linked to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1
OR
a cell that has been genetically engineered to express a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1, class C40B, subclass 40/08.

Group III.  Claim(s) 14-15, drawn to a method of obtaining a polypeptide scaffold that binds to a target, said method comprising (a) contacting a target ligand with a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 under conditions that allow a scaffold:target ligand complex to form and, (b) obtaining from the complex, the scaffold that binds the target ligand, class C40B, subclass 30/04.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products of groups I and II have a different function and effect because the products are distinct, Group I is drawn to a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 and Group II is drawn to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 OR an expression vector operably linked to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 OR a cell that has been genetically engineered to express a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1.  Furthermore, the products of groups I and II have different structures and functions.
Inventions II and III are directed to related products and methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products and methods of groups II and III have a different function and effect because the products and methods are distinct, Group II is drawn to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 OR an expression vector operably linked to a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 OR a cell that has been genetically engineered to express a collection of isolated nucleic acid molecules encoding a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 and Group III is drawn to a method of obtaining a polypeptide scaffold that binds to a target, said method comprising (a) contacting a target ligand with a polypeptide display library comprising a recombinant polypeptide scaffold comprising a recombinant CheB.sub.c domain comprising: (i) fourteen loop regions corresponding to the cognate loop regions of SEQ ID NO: 1, the cognate loop regions of SEQ ID NO: 1 consisting of residues: (a) from 16 to 18 inclusive; (b) from 29 to 37 inclusive; (c) from 43 to 47 inclusive; (d) from 60 to 61 inclusive; (e) from 66 to 75 inclusive; (f) from 80 to 84 inclusive; (g) from 92 to 93 inclusive; (h) from 103 to 107 inclusive; (i) from 124 to 125 inclusive; (j) from 135 to 137 inclusive; (k) from 149 to 150 inclusive; (l) from 160 to 162 inclusive; (m) from 173 to 176 inclusive; (n) from 180 to 181 inclusive, (ii) linked to secondary structural elements corresponding to the non-loop regions of SEQ ID NO: 1; wherein at least one of said loop regions is a non-naturally occurring variant of the cognate loop region of SEQ ID NO: 1; and having at least 50%, at least 60%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 99% amino acid sequence identity outside the non-naturally occurring variant loop regions to SEQ ID NO: 1 under conditions that allow a scaffold:target ligand complex to form and, (b) obtaining from the complex, the scaffold that binds the target ligand.  Furthermore, the methods of group III are not disclosed as methods of making or methods of using the products of group II.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the peptide library can be used as an immunological composition for generating an immune response in vivo.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species selection of what the loop region "L1" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 45".
	B.  A single specific species selection of what the loop region "L2" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 46".
	C.  A single specific species selection of what "the scaffold is displayed on the surface of".  For example, the Applicant could elect "a ribosome" OR "a bacteriophage".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species selection of what the loop region "L1" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 45".
	B.  A single specific species selection of what the loop region "L2" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 46".
	C.  A single specific species selection of what "the scaffold is displayed on the surface of".  For example, the Applicant could elect "a ribosome" OR "a bacteriophage".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of what the loop region "L1" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 45".
	B.  A single specific species selection of what the loop region "L2" is represented by.  For example, the Applicant could elect "SEQ ID NO 44" OR "SEQ ID NO 46".
	C.  A single specific species selection of what "the scaffold is displayed on the surface of".  For example, the Applicant could elect "a ribosome" OR "a bacteriophage".
	D.  A single specific selection of a method either with OR without the steps using "(a) isolating a nucleic acid molecule encoding the scaffold that binds the target ligand, (b) operably linking the nucleic acid to an expression vector and, (c) expressing the nucleic acid which has been operably linked to the expression vector in a cell".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example what the loop region "L1" is represented by could be "SEQ ID NO 44" OR "SEQ ID NO 45".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1, 11, 12, 13 and 14 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639